                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                   Case No. 19-CR-247-GKF

WILLKIE BILL BURTRUM,

               Defendant.


                                     FINDINGS OF FACT

       Pursuant to Federal Rule of Criminal Procedure 23(a), the court states its specific findings

of fact as follows: As to Count One of the Indictment, the court finds the government has proved

the following facts beyond a reasonable doubt. First, the defendant knowingly engaged in a sexual

act with C.C. from in or about August 2018 to in or about October 2019. In this case, the term

"sexual act" means the intentional touching, not through the clothing, of the genitalia of C.C. with

an intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of the

defendant. Second, at the time, C.C. was under the age of twelve years. Third, the offense was

committed in what is known as the “shed” located at 62651 East 60 Road in Quapaw, Oklahoma,

within the Northern District of Oklahoma. As stipulated in the court’s Exhibit 3, that land is

located within Indian Country as defined in 18 U.S.C. § 1151. Fourth, the defendant is a member

of the Quapaw Nation. He is therefore an “Indian” as the term is used in 18 U.S.C. § 1153(a), as

reflected in the stipulation admitted as the Court’s Exhibit 1. Accordingly, the court finds the

defendant guilty of Aggravated Sexual Abuse with a Child, in violation of 18 U.S.C. § 2241(c), as

charged in Count One of the Indictment.

       As to Count Two of the Indictment, the court finds the government has proved the

following facts beyond a reasonable doubt. First, the defendant knowingly engaged in sexual
contact with C.C. from in or about August 2018 to in or about October 2019. In this case, the term

"sexual contact" means the intentional touching, through the clothing, of the genitalia of C.C. with

an intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of the

defendant. Second, at the time, C.C. was under the age of twelve years. Third, the offense was

committed in the defendant’s home located at 62651 East 60 Road in Quapaw, Oklahoma, within

the Northern District of Oklahoma. Fourth, the defendant is a member of the Quapaw Nation. He

is therefore an “Indian” as the term is used in 18 U.S.C. § 1153(a), as reflected in the stipulation

admitted as the Court’s Exhibit 1. Accordingly, the court finds the defendant guilty of Abusive

Sexual Contact, in violation of 18 U.S.C. § 2244, as charged in Count Two of the Indictment.

       DATED this 16th of March, 2020.




                                                 2
